Case 2:20-cr-20161-NGE-DRG ECF No. 23 filed 04/15/20           PageID.237     Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                     Criminal No. 20-20161
        Plaintiff,
v.                                                   Honorable Nancy G. Edmunds

ROBERT LEE TUBBS,

        Defendant.
                        /


              ORDER DENYING DEFENDANT’S EMERGENCY MOTION
               FOR RECONSIDERATION OF DETENTION ORDER [17]

      This matter is before the Court on Defendant Robert Tubb’s emergency motion for

reconsideration of the Court’s order denying bond. (ECF No. 17.) Defendant asks the

Court to reconsider its order denying bond in light of the COVID-19 pandemic. The

Government opposes the motion and opposes releasing Defendant from custody. The

parties have fully briefed the issues and the Court concludes that a hearing on the motion

is not necessary. For the reasons set forth below, the Court DENIES the motion.

                                     DISCUSSION

      After a lengthy detention hearing, Magistrate Judge Stafford found Defendant

posed a danger to the community and risk of flight and therefore ordered his detention

pending trial. (ECF No. 10.) On the motion of Defendant (ECF No. 14), the Court

reviewed the record de novo and agreed with Judge Stafford’s findings and conclusions.

On March 17, 2020, the Court entered its order denying Defendant’s motion for bond.

(ECF. No 16.)



                                            1
Case 2:20-cr-20161-NGE-DRG ECF No. 23 filed 04/15/20          PageID.238     Page 2 of 5



        Defendant now moves for reconsideration of the Court’s order denying bond.

Although Defendant frames his motion as a motion for reconsideration, Defendant does

not address any palpable error or defect in the Court’s original order denying bond. He

also does not seriously discuss any of the 18 U.S.C. § 3142(g) factors or challenge the

factual findings underlying Judge Stafford’s or this Court’s detention order. Instead,

Defendant argues he should be released from custody because of the COVID-19

pandemic. Thus the question before the Court is whether the outbreak and threat of

COVID-19 constitutes a change in circumstances, compelling and necessary reason, or

exceptional circumstance warranting Defendant’s release on bond notwithstanding the

Court’s original findings and the substantial evidence of Defendant’s dangerousness and

risk of flight.

        In his motion, Defendant primarily asserts generalized concerns about the COVID-

19 pandemic. Indeed, most of his motion is devoted to threats that the COVID-19 virus

potentially poses to the entire prison population. Defendant also claims to suffer from

underlying health conditions that may place him at additional risk if he is ultimately

infected. Specifically, he states that he suffered from asthma when he was a child, and

that in February 2020, doctors saw early signs of bronchitis when they performed x-rays

on his chest. And lastly, Defendant argues for release under § 3142(i) because the

COVID-19 crisis is preventing him from meeting with counsel and preparing his defense

for trial.

        The Court agrees with Defendant that COVID-19 is a serious public health

concern.     The Court also agrees with Defendant that the threat of COVID-19 may

constitute a compelling reason or exceptional circumstance warranting the release of a



                                            2
Case 2:20-cr-20161-NGE-DRG ECF No. 23 filed 04/15/20              PageID.239     Page 3 of 5



defendant on bond. However, having considered the entire record in this matter, the

Court finds Defendant’s generalized concerns about the risk of contracting the virus do

not warrant his release pending trial under either § 3142 or § 3145(c) in light of the record

in this matter.

       The Court further finds that Defendant fails to establish that he suffers from pre-

existing conditions that place him at a greater risk of harm or amount to an exceptional

circumstance demanding his release on bond under the circumstances.                Although

Defendant claims to have suffered from asthma as a child, Defendant does not present

any evidence concerning the history and scope of this condition. Defendant also does

not present any evidence concerning his possible bronchitis diagnosis from February

2020. Moreover, as the Government points out, Defendant is in no greater danger of

contracting COVID-19 than any other detainee, and the BOP has instituted numerous

precautionary measures to mitigate the spread of the virus. While detained, Defendant

will have access to on-site medical professionals to monitor his health and the health of

those around him. There is nothing in the record establishing that Defendant’s medical

needs would not be met while detained, or that release is otherwise necessary. There is

also nothing in the record to establish that Defendant would be less likely to be exposed

to the virus, or would receive better care if infected, outside of detention.

       Furthermore, to the extent Defendant has already been exposed to the virus,

releasing Defendant creates additional risks and danger to the public at large. The Court

finds that granting Defendant’s requested relief may well endanger the public, pretrial

services officers, and local law enforcement officers who are already operating under the

strain of limited resources.



                                              3
Case 2:20-cr-20161-NGE-DRG ECF No. 23 filed 04/15/20             PageID.240     Page 4 of 5



       Finally, the Court finds Defendant fails to satisfy his burden under § 3142(i) to

establish that his temporary release is necessary to prepare his own defense for trial. See

United States v. Smoot, No. 2:19-CR-20, 2020 WL 1501810, at *2 (S.D. Ohio Mar. 30,

2020) (observing that the defendant bears the burden to establish circumstances

warranting temporary release under § 3142(i)). No defendant detained in a Michigan jail

has consistent access to counsel at this time. The Court is cognizant of the issues this

presents for all criminal defendants and will take attorney access issues into account

when considering the trial date in this case.        But the temporary impediments to

Defendant’s ability to meet with counsel in light of the precautions in place to prevent the

spread of the COVID-19 virus do not necessitate Defendant’s release at this time.

                                      CONCLUSION

         The Court previously found the Government proved by clear and convincing

evidence that Defendant presents a danger to the community and a risk of flight, and that

no condition or combination of conditions could reasonably assure the safety of the

community and his appearance in court. Having reviewed the record in its entirety in this

matter, the Court finds that Defendant fails to establish that the risks presented by the

COVID-19 pandemic warrant his release. Accordingly, and for the above-stated reasons,

Defendant’s motion is DENIED.

     SO ORDERED.


                                                 s/Nancy G. Edmunds
                                                 Nancy G. Edmunds
                                                 United States District Judge

Dated: April 15, 2020




                                             4
Case 2:20-cr-20161-NGE-DRG ECF No. 23 filed 04/15/20          PageID.241    Page 5 of 5



I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 15, 2020, by electronic and/or ordinary mail.

           s/Lisa Bartlett
           Case Manager




                                           5
